Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 06/07/2022 has been entered. Claims 1 – 2, 4, 6 – 8, 10 – 13, 19 – 20, and 23 remain pending. Claims 27 – 29 have been cancelled. Claims 32 – 37 are newly added and find support in at least the original claim set, 0034, and 0040. Claims 10 – 13, 19 – 20, and 23 remain withdrawn. Claims 1 – 2, 4, 6 – 8, and 32 – 37 are under examination.

Claim Rejections – U.S.C. §112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 37 is dependent upon claim 36 which requires that the non-target metal be a “precious metal”. However, the claim 37 lists all of the “precious metals” and further includes rhenium (Re), nickel (Ni), and copper (Cu). The plain meaning of the word “precious metal” would be gold, silver, platinum, palladium, iridium, rhodium, osmium, and ruthenium. Therefore, the inclusion of all these elements in claim 37 makes claim 37 non-limiting to claim 36 and furthermore, the inclusion of the additional elements of rhenium, nickel, and copper makes claim 37 broader than claim 36. See ASM Metals Handbook Desk Edition, Precious metals and Alloy, Page 624.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 4, 6 – 8, and 32 – 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna (WO9705294) in view of Liao (US 7,431,750). 

Regarding claims 1 and 6, Hanna teaches a method for separating gold from other constituents (meeting the claimed limitation of target metals and non-target metals, wherein gold is interpreted as the non-target metal and the other constituents/impurities are interpreted as the one or more target metasl) in order to increase the purity/isolate [page 3, line 5 – 8]. 
Hanna teaches that the raw material can be subjected to gas atomization in which the metal is sprayed into an oxygen atmosphere in order form oxidized beds (meeting the claimed limitation of melting and exposing the molten alloy to fragmentation and oxidation)  [page 12, line 25 – 27] in which the atomizing gas can be air (which meets the claimed limitation of an oxygenated atomizing gas which comprises 15 – 100% oxygen, given that air has approximately 21% oxygen) [page 16, line 24 – 30] and then separating the other oxidized constituents from metallic gold [Page 11, lines 3 – 7] (meeting the claimed selectively oxidizing the one or more target metals and not oxidizing the target metal) by dissolving them in solution that has a low solubility for metallic gold and high solubility for the oxides of the other constituents  [Page 14, 7 – 10]. Wherein the dissolving in solution meets the claimed limitation of allowing the alloy to solidify and removing the oxidized target metal from the solidified. 
Hanna does not explicitly teach using a thermal spray device 

	Liao teaches a method and device for atomizing metal into metal powder using a twin – wire electric arc process [Abstract]. Liao teaches that an electric arc is formed between two wires to melt the tips of the wires and then an atomizing gas is used to break the molten metal into melt droplets which then solidify [Abstract]. Given that the device of Liao is highly similar to device described in [0024], Fig 2. of the instant invention, it is interpreted to meet the broadest reasonable interpretation of a thermal spray device and wire arc thermal spray device (claim 6). 

	it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of gas atomizing and separating as taught by Hanna and used the gas atomizing device as taught by Liao. Given that Liao is directed to gas atomization of metal powder, a person of ordinary skill in the art would have a reasonable expectation of success in using the device of Liao as the gas atomization step of Hanna. A simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143.B).
	

Regarding claim 2, Hanna in view of Liao teaches the invention as applied above in claim 1. Liao teaches that the temperature of the gas atomization should be between the melting point and vaporization point of the metal which is dependent upon the material being melted [Abstract].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have optimized the temperature of the gas atomization based on the raw metal material being melted. It has been held in United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”); In re Alter, 220 F.2d 454, 456 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”). “Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).

	

Regarding claim 2, Hanna in view of Liao teaches the invention as applied above in claim 1. Liao teaches that the temperature of the gas atomization should be between the melting point and vaporization point of the metal [Abstract]. Given that Hanna is a raw gold material, in which gold has a melting of approximately 1064°C and a boiling point of 2856°C, it would have been obvious to a person of ordinary skill in the art to have set the temperature of gas atomization to a temperature range of approximately 1064 – 2856°C, which overlaps with the claimed range. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 4, Hanna in view of Liao teaches the invention as applied above in claim 1. Liao teaches that the gas pressure is injected at a pressure of 15 – 75 psi [Col 3, line 1 – 2], which overlaps with the claimed invention. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 7, Hanna in view of Liao teaches the invention as applied above in claim 1. Liao teaches that the gas pressure is injected at a pressure of 15 – 75 psi [Col 3, line 1 – 2], which overlaps with the claimed invention. Liao teaches that the voltage can be set to 30 V, which falls within the claimed range, and the amperage can be 120 Ampere, which lies outside the claimed range [Col 3, line 39 – 40]. 
However, given the closeness of the amperage of Liao to the lower bound of the claimed invention, a prima facie case of obviousness exists. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, absent evidence of unexpected results or criticality. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). ("[A] modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). “Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948) (See MPEP 2144.05 I and III A)

Regarding claim 8, Hanna in view of Liao teaches the invention as applied above in claim 1. Hanna teaches an example in which the atomized materials contained 53 – 56% gold (which is interpreted as the non-target metal), which falls within the claimed range [Page 16, Example II]


Regarding claims 32 – 33, Hanna teaches a method for separating gold from other constituents (meeting the claimed limitation of target metals and non-target metals, wherein gold is interpreted as the non-target metal and the other constituents/impurities are interpreted as the one or more target metasl) in order to increase the purity/isolate [page 3, line 5 – 8]. 
Hanna teaches that the raw material can be subjected to gas atomization in which the metal is sprayed into an oxygen atmosphere in order form oxidized beds (meeting the claimed limitation of melting and exposing the molten alloy to fragmentation and oxidation)  [page 12, line 25 – 27] in which the atomizing gas can be air (which meets the claimed limitation of an oxygenated atomizing gas which comprises 15 – 100% oxygen, given that air has approximately 21% oxygen) [page 16, line 24 – 30] and then separating the other oxidized constituents from metallic gold [Page 11, lines 3 – 7] (meeting the claimed selectively oxidizing the one or more target metals and not oxidizing the target metal) by dissolving them in solution that has a low solubility for metallic gold and high solubility for the oxides of the other constituents  [Page 14, 7 – 10]. Wherein the dissolving in solution meets the claimed limitation of allowing the alloy to solidify and removing the oxidized target metal from the solidified. 
Hanna does not explicitly teach using a thermal spray device 

	Liao teaches a method and device for atomizing metal into metal powder using a twin – wire electric arc process [Abstract]. Liao teaches that an electric arc is formed between two wires to melt the tips of the wires and then an atomizing gas is used to break the molten metal into melt droplets which then solidify [Abstract]. Liao teaches that the gas pressure is injected at a pressure of 15 – 75 psi [Col 3, line 1 – 2], which overlaps with the claimed invention.  Given that the device of Liao is highly similar to device described in [0024], Fig 2. of the instant invention, it is interpreted to meet the broadest reasonable interpretation of a thermal spray device and wire arc thermal spray device (claim 33). 

	it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of gas atomizing and separating as taught by Hanna and used the gas atomizing device as taught by Liao. Given that Liao is directed to gas atomization of metal powder, a person of ordinary skill in the art would have a reasonable expectation of success in using the device of Liao as the gas atomization step of Hanna. A simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143.B).

Additionally, Liao teaches that the temperature of the gas atomization should be between the melting point and vaporization point of the metal [Abstract]. Given that Hanna is a raw gold material, in which gold has a melting of approximately 1064°C and a boiling point of 2856°C, it would have been obvious to a person of ordinary skill in the art to have set the temperature of gas atomization to a temperature range of approximately 1064 – 2856°C, which overlaps with the claimed range. 

Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 34, Hanna in view of Liao teaches the invention as applied above in claim 32. Liao teaches that the voltage can be set to 30 V, which falls within the claimed range, and the amperage can be 120 Ampere, which lies outside the claimed range [Col 3, line 39 – 40]. 
However, given the closeness of the amperage of Liao to the lower bound of the claimed invention, a prima facie case of obviousness exists. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, absent evidence of unexpected results or criticality. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). ("[A] modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). “Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948) (See MPEP 2144.05 I and III A)

Regarding claim 35 – 37, Hanna in view of Liao teaches the invention as applied above in claim 32. Hanna teaches an example in which the atomized materials contained 53 – 56% gold (which is interpreted as the non-target metal), which falls within the claimed range and wherein gold is precious metal, meeting claim 36 and claim 37 [Page 16, Example II]

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 

Applicant argues that Hanna does not teach the invention because the gas-atomization of Hanna is not the same as the process using the thermal spray device [page 1 of remarks]. Specifically, applicant argues that the oxidation occurs in the atmosphere and not during the fragmentation/spraying as required in the claimed invention. This is respectfully not found persuasive. Hanna teaches that the gold scrap is “air-atomized” which a person of ordinary skill in the art would understand as using air to atomize the molten metal, as evidenced by the ASM handbook which discloses that gas atomization  uses air, nitrogen, argon, or helium to atomize the molten metal [ASM Handbook, Atomization, page 65]. Hanna also states that improved powder properties occur from oxygen gas atomization [page 12, line 35 – 36] further showing that the air atomization of Hanna uses air to atomize the molten metal. 

Applicant argues that a person of ordinary skill in the art would not use the device of Liao in the method of Hanna because Liao uses inert gas while Hanna requires oxidizing gas [page 2 of remarks]. This is respectfully not found persuasive. Hanna teaches that gas atomization can be used in the process disclosed and Liao teaches a gas atomization device wherein the molten metal is form by twin-wire arc melting. That is, Liao uses a pressurized gaseous atomizing medium for the atomizing process and while Liao uses inert gas, this does not prohibit the use of air as the gaseous medium as taught by Hanna, in the combination of Hanna in view of Liao, given that air would be compatible with the system of Liao.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007)(See MPEP 2141.03 I)

Applicant argues that Hanna does not permit the retrieval of oxidized target metals because the target metals are leached away or burned [page 3 of remarks]. This is respectfully found persuasive. First, it is noted that claimed invention specifically requires removing the oxidized target metal from the solidified treated alloy. Thus, applicant’s arguments regarding retrieval of target metals is not pertinent to the claimed language. However, even so, the instant invention explicitly describes removing metal oxides by dissolution [0054, 0056] of as-published US2021/0170489, which is what Hanna describes by dissolving metal oxides and not metallic gold using a liquid that is selective to said metal oxides [Page 14, 7 – 10]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735